DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with GORDON M. WRIGHT on 04/14/2021.
The application has been amended as follows: 
Amend the claims as seen in the attached “2021-04-14_Ex-amd_15238397.pdf” which is ok to enter. /J.S.H. /


Reasons for Allowance
Claims 1, 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The particular final structure between achieved through press fitting the bearing member into the housing which is described by the limitations:
“press fitting a bearing member into a housing, the bearing member having at least two cylinder sections being angularly spaced apart, and  separated by at least two corresponding gaps such that the bearing member has intermittent contact with the housing;
…
wherein the press fitting of the bearing member into the housing comprises press fitting the bearing member such that each cylinder section comprises a contact region including a first section with a first radius of curvature, a second section extending from the first section, the second section being flat, and a third section extending from the second section and having a second radius of curvature, and wherein, during the press fitting, the third section is the first section into the housing such that the housing deforms around the third section; and 
wherein the housing remains in contact with the entire second and third sections after the press fitting.” 
In combination with all of the other elements recited in independent claim 1, are not anticipated or made obvious by the prior art of record.
Additionally, Applicant’s arguments, see (Page 5 ¶1-Page 7¶5, in arguing each of the art rejections under §103(a) individually, applicant particularly points out that none of the prior art combinations teach or suggest the limitations “wherein the housing remains in contact with the entire second and third sections after the press fitting.”), filed 04/12/2021, with respect to the various prior art rejections under §103(a) for claims 1, and 3-15, have been fully considered and are persuasive.  The various prior art rejections under §103(a) for claims 1, and 3-15 of 04/18/2019 have been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        


/PATRICK HAMO/Primary Examiner, Art Unit 3746